AGREEMENT TO MODIFY SEVERANCE BENEFITS

This Agreement to Modify Severance Benefits (this “Modification Agreement”) is
entered into as of this 16th day of December, 2010, by and between Pacific Trust
Bank (the “Bank”) and       (the “Employee”).

WHEREAS, the Bank and the Employee are party to a Change in Control Severance
Agreement, dated as of August 22, 2002 (the “Severance Agreement”), which
provides for the payment of severance benefits to the Employee in the event the
Employee’s employment with the Bank terminates following a “Change in Control”
(as defined in the Severance Agreement);

WHEREAS, on November 1, 2010 (the “Closing Date”), First PacTrust Bancorp, Inc.,
the parent holding company of the Bank (the “Company”), completed a private
placement of its securities (the “Private Placement”), which resulted in the
Company’s receipt of aggregate gross proceeds of $60.0 million;

WHEREAS, for the purpose of inducing the Employee to remain in the employ of the
Bank following the Closing Date, the subscription agreements between the Company
and the Private Placement investors (the “Subscription Agreements”) provide
that, as promptly as practicable after the Company has repurchased the
outstanding shares of its Fixed Rate Cumulative Perpetual Preferred Stock,
Series A (the “Series A Preferred Stock”), which the Company issued to the U.S.
Department of the Treasury pursuant to the TARP Capital Purchase Program, the
Bank must use reasonable best efforts to enter in an agreement with the Employee
providing for the Bank to pay to the Employee one-half of the amount that would
have been due to the Employee pursuant to the Severance Agreement had the
Private Placement constituted a Change in Control and the employment of the
Employee ceased (other than as a result of a “Termination for Cause,” as defined
in the Severance Agreement), with the balance of such amount payable if the
employment of the Employee actually ceases within three years after the Closing
Date;

WHEREAS, on December 15, 2010, the Company repurchased the outstanding shares of
the Series A Preferred Stock; and

WHEREAS, the Bank and the Employee now wish to modify the severance benefits
under the Severance Agreement in the manner contemplated by the Subscription
Agreements.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Employee and the Bank agree as follows:

1. Modification of Severance Agreement Benefits.

(a) Lump Sum Cash Payments. On or as soon as practicable after the date of this
Modification Agreement, the Bank shall pay to the Employee a lump sum amount in
cash of $      (the “Retention Payment”), such amount representing one-half of
     % of the Employee’s “base amount,” as defined in Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”). In the event the
Employee’s employment with the Bank is terminated on or before November 1, 2013,
other than a Termination for Cause, the Bank shall, within 25 business days
thereafter, pay to the Employee an additional lump sum amount in cash (the
“Termination Payment”) equal to one-half of      % of the Employee’s then-“base
amount,” as defined in Section 280G the Code. It is understood that because the
Employee’s “base amounts” at the time of the Retention Payment and the time the
Employee becomes entitled to the Termination Payment may differ, the amounts of
the Retention Payment and the Termination Payment may also differ. The Retention
Payment and, if paid, the Termination Payment shall be reduced for any required
tax or other applicable withholdings. [Percentage in first and second sentence
is 299% in the case of Hans R. Ganz, 200% in the case of James P. Sheehy,
Melanie M. Yaptangco and Regan J. Lauer and 100% in the case of the two other
officers of the Bank who have entered into this agreement with the Bank.]

The Retention Payment and the Termination Payment shall, to the extent paid, be
in lieu of, and not in addition to, the lump sum amount to which the Employee
might otherwise be entitled under clause (1) of Section 3(a) of the Severance
Agreement in the event of a Change in Control during the term of the Severance
Agreement (the “Change in Control Payment”). For purposes of clarification:
(A) if (i) the Employee receives the Retention Payment but does not become
entitled to the Termination Payment prior to November 1, 2013 and (ii) after
November 1, 2013, the Employee becomes entitled to receive the Change in Control
Payment as a result of a Change in Control having occurred during the term of
the Severance Agreement followed by a termination of the Employee’s employment
after November 1, 2013 other than a Termination for Cause, then the amount of
the Change in Control Payment that would otherwise be payable to the Employee
under this circumstance shall be reduced by the amount of the Retention Payment;
and (B) if the Employee receives the Retention Payment and, prior to November 1,
2013, becomes entitled to receive the Termination Payment, then no amount shall
be payable to the Employee for the Change in Control Payment under any
circumstance, regardless of whether a Change in Control occurs during the term
of the Severance Agreement.

(b) Continued Health Benefits. In the event the Employee’s employment with the
Bank terminates on or before November 1, 2013, other than a Termination for
Cause, the Bank shall provide such health insurance benefits during the
remaining term of the Severance Agreement as the Bank maintained for the
Employee at the Date of Termination (as defined in the Severance Agreement) on
terms as favorable to the Employee as applied at the Date of Termination. The
provision of the foregoing benefit, if received by the Employee, shall be in
lieu of, and not in addition to, the health insurance benefits to which the
Employee might otherwise be entitled to receive under clause (2) of Section 3(a)
of the Severance Agreement in the event of a Change in Control during the term
of the Severance Agreement.

(c) Clarification of Severance Agreement Terms. Notwithstanding anything herein
or in the Severance Agreement to the contrary, (1) no payment shall be made
under the Severance Agreement unless the Employee’s termination of employment
qualifies as a “separation from service” within the meaning of Section 3(b)
hereof, and (2) if at the time of the Employee’s termination of employment
[he/she] is a “specified employee” within the meaning of Section 3(b) hereof,
then Section 3(a) of this Agreement shall apply to any payments due under the
Severance Agreement.

2. Waiver and Release of Claims. Employee, on behalf of [himself/herself] and
for anyone else who may make a claim on behalf of or through Employee
(including, without limitation, the Employee’s past, present and future heirs,
family members, executors, administrators, distributees, devisees, legatees,
representatives, agents, attorneys and assigns), hereby knowingly, voluntarily
and irrevocably waives and forever releases and discharges the Company and the
Bank and their respective subsidiary companies, affiliates, operating groups,
their respective predecessors, successors and assigns, and their respective
current and former officers, directors, employees, trustees, shareholders,
members, partners, attorneys, agents, representatives, benefit plan
administrators and successors and assigns of the foregoing (“Released Parties”)
from (i) any and all claims, causes of action, demands, lawsuits, or other
charges whatsoever (collectively, “Claims”), known or unknown, directly or
indirectly related to, arising out of or resulting from Employee’s rights to
benefits under Section 3(a) of the Severance Agreement, to the extent the
Employee receives benefits in lieu thereof pursuant to Section 1 of this
Modification Agreement, and (ii) any and all other known and unknown Claims to
compensation or other payments directly or indirectly related to, arising out of
or resulting from the Private Placement, other than any benefits to which the
Employee is entitled under Section 1 of this Modification Agreement. The
Employee hereby represents that the Employee has not assigned any claims or
filed or initiated any legal proceedings against any of the Released Parties.

It is understood and agreed that the release contained in the immediately
preceding paragraph extends to all claims of whatever nature, known or unknown,
and includes all rights under Section 1542 of the Civil Code of California,
which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all claims to the
extent provided herein, the Employee expressly acknowledges that this
Modification Agreement also includes in its effect, without limitation, all
claims that the Employee does not know or suspect to exist in the Employee’s
favor at the time of execution hereof, and that this Modification Agreement
contemplates the extinguishment of any and all such claim(s).

3. Section 409A.

(a) Notwithstanding anything to the contrary in this Modification Agreement, if
at the time of the Employee’s termination of employment, the Employee is a
“specified employee,” as defined below, any and all amounts payable under
Section 1 of this Modification Agreement on account of such termination of
employment that constitute “nonqualified deferred compensation” under
Section 409A of Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and guidance of general applicability issued thereunder
(“Section 409A”) and would (but for this provision) be payable within six
(6) months following the date of termination, shall instead be paid on the next
business day following the expiration of such six (6) month period or, if
earlier, upon the Employee’s death, in each case, with interest from the date on
which payment would otherwise have been made, calculated at the applicable
federal rate provided under Section 7872(f)(2)(A) of the Code. To the extent
that amounts the Employee receives as compensation under Section 1 can be
treated as paid under a “separation pay plan” described in Treasury
Regulation Section 1.409A-1(b)(9) then, to the extent permitted under
Section 409A, such compensation shall be treated as first made from the
separation pay plan.

(b) For purposes of Section 1 of this Modification Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Treasury regulation
Section 1.409A-1(h) after giving effect to the presumptions contained therein),
and the term “specified employee” means an individual determined by the Bank to
be a specified employee under Treasury regulation Section 1.409A-1(i) in
accordance with the policies of the Bank.

(c) Each payment made under this Modification Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Modification Agreement shall be treated as a right to a series of separate
payments.

(d) The parties acknowledge and agree that, to the extent applicable, this
Modification Agreement shall be interpreted to comply with Section 409A and the
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued in the future. The parties shall cooperate in good faith and take all
steps reasonably necessary and practicable consistent with the terms of this
Modification Agreement to comply with the requirements of Section 409A in order
to avoid income inclusion under Section 409A or the imposition of taxes
thereunder.

4. Continued Applicability of Severance Agreement. Except to the extent modified
by this Modification Agreement, the provisions of the Severance Agreement shall
remain in full force and effect for the remaining term of the Severance
Agreement. Notwithstanding anything herein to the contrary, the provisions of
Sections 3(b)-(e) and 4-13 of the Severance Agreement shall apply to this
Modification Agreement and any payments or other benefits provided hereunder to
the same extent as if the provisions of this Modification Agreement were
expressly made part of the Severance Agreement.

5. Counterparts. This Modification Agreement may be signed in counterparts each
of which shall be deemed an original, but which shall together constitute one
and the same instrument.

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to Modify
Severance Benefits as of the date first above written.

          PACIFIC TRUST BANK
By:
    —  
Name:
       
Title:
           Employee:

 
    —  

2